Citation Nr: 0905246	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-14 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to an increased rating for diabetes mellitus, 
type II, with diabetic retinopathy and neuropathy of the 
hands, evaluated as 20 percent disabling prior to August 12, 
2006, and 40 percent thereafter. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  Prior to January 23, 2006, the Veteran's diabetes 
mellitus required oral hypoglycemic agents and/or insulin and 
restricted diet, but he did not require regulation of 
activities.  

2.  As of January 23, 2006, the Veteran's diabetes mellitus 
has required a restricted diet, the use of insulin, and the 
regulation of activities, but it has not been associated with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year, or twice a month visits 
to a diabetic care provider. 


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for diabetes 
mellitus, type II, with diabetic retinopathy and neuropathy 
of the hands, are met as of January 23, 2006, and not prior 
to that date.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.119, Diagnostic Code 
7913 (2008).  

2.  The criteria for a rating in excess of 40 percent for 
diabetes mellitus with diabetic retinopathy and neuropathy of 
the hands have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 
4.119, Diagnostic Code 7913 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including the degree 
of disability and effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, a VCAA notice letter was sent to the Veteran in May 
2004.  The Board acknowledges that this letter does not meet 
the requirements of Vazquez-Flores.  Thus, the notice in this 
case is deemed deficient.  In this regard, VCAA notice errors 
are presumed prejudicial unless VA shows that the error did 
not affect the essential fairness of the adjudication.  To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Again, notice in this case is found to be deficient, creating 
a presumption of prejudice.  Nonetheless, such presumption 
has been overcome here.  Indeed, in this case the October 
2008 supplemental statement of the case set forth the 
diagnostic criteria for diabetes mellitus and also included 
the provisions of 38 C.F.R. §§ 3.321 and 4.1, which reference 
impairment in earning capacity as a rating consideration.  
Furthermore, a March 2006 Dingess letter apprised the Veteran 
of the need to show the nature and symptoms of his condition 
and the impact of his disability on his employment. 

Based on the above, the Veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.  
Accordingly, the notice errors here did not affect the 
essential fairness of the adjudication.  

Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.  In sum, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Finally, VA also has a duty to assist a claimant in obtaining 
evidence to substantiate his or her claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  VA met its duty to assist the 
Veteran by retrieving the Veteran's claims folder, which 
included his service treatment records, by obtaining the 
identified VA and private treatment records, and by providing 
him with C&P examinations.  The Veteran has not notified VA 
of any additional available relevant records with regard to 
his claims.

VA has done everything reasonably possible to assist the 
Veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the Veteran and further development is 
not warranted.

Discussion

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's claim for an increased rating was received in 
April 2004.  At that time, a 20 percent evaluation for 
diabetes mellitus, type II, with background retinopathy and 
neuropathy of the hands and feet, was in effect.  An October 
2004 rating decision continued the 20 percent evaluation, and 
the Veteran ultimately perfected an appeal as to that 
determination.  

During the pendency of the appeal, an October 2008 rating 
decision increased the Veteran's disability evaluation for 
diabetes mellitus with diabetic retinopathy and neuropathy of 
the hands to 40 percent, effective August 12, 2006.  As the 
40 percent rating represents less than the maximum available 
benefit, it does not abrogate the pending appeal.  AB v. 
Brown, 6 Vet. App. 35 (1993).   

Based on the procedural history set forth above, the first 
question for consideration is whether, at any time during the 
rating period on appeal, and prior to August 12, 2006, an 
evaluation in excess of 20 percent is warranted.  

The schedular criteria for diabetes mellitus are set forth 
under 38 C.F.R. § 4.71a, Diagnostic Code 7913.  That Code 
section provides that a 20 percent rating is warranted where 
the evidence demonstrates that the disability requires 
insulin and restricted diet, or; oral hypoglycemic agent and 
a restricted diet.  In order for the Veteran to be entitled 
to the next-higher 40 percent evaluation, it must be shown 
that the disability requires insulin, restricted diet and 
regulation of activities.  

The Board has reviewed the evidence of record and finds 
support for assignment of the next-higher 40 percent 
evaluation earlier than the August 12, 2006 date currently in 
effect.  Specifically, clinical evidence in January 2006 and 
April 2006 revealed that the Veteran's diabetes mellitus 
required regulation of activities.  In particular, a 
physician's statement from Dr. A. H., dated January 23, 2006, 
noted that the Veteran's diabetes required insulin, 
restricted diet and regulation of activities.  In addition, 
an April 3, 2006, statement from Dr. J. R. stated that the 
Veteran required frequent periods of rest in order to recover 
from his hypoglycemic reactions.  Based on the foregoing 
evidence, effective January 23, 2006, the Board finds that 
the criteria for a 40 percent rating under Diagnostic Code 
7913 have been met.  However, there is no basis for a 40 
percent rating prior to that date, as the earlier evidence 
does not show regulation of activities.  Rather, that 
evidence shows only that the Veteran's diabetes required 
insulin and restricted diet, both of which are already 
contemplated in the 20 percent evaluation in effect for this 
period.

Having determined that a 40 percent rating under Diagnostic 
Code 7913 applies as of January 23, 2006, the Board must now 
consider whether the evidence supports assignment of the 
next-higher 60 percent evaluation over any portion of the 
rating period on appeal.  

To warrant a 60 percent rating, the evidence must demonstrate 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  

In the present case, there is no showing of ketoacidosis.  In 
fact, the Veteran expressly denied ketoacidosis at his 
October 2008 VA examination.  Moreover, while he reported 
hypoglycemic attacks since 2005, the Veteran stated that he 
self-treated his symptoms.  The Veteran further stated that 
he sees his diabetic provider once every three to six months.  
Thus, there is no evidence that the hypoglycemic attacks 
require hospitalizations or require that the Veteran visit a 
diabetic care provider twice monthly.  For these reasons, his 
disability picture does not most nearly approximate the 
criteria for a 60 percent rating under Diagnostic Code 7913.  

The Board has also considered whether a separate evaluation 
for any compensable complications of the Veteran's service-
connected diabetes is warranted here pursuant to Note (1) 
following Diagnostic Code 7913.  That note instructs the 
rater to evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.

The Veteran is presently service-connected for peripheral 
neuropathy of the lower extremities, each evaluated as 10 
percent disabling.  Such ratings also encompass numbness of 
the bilateral thumbs, or neuropathy of the hands.  Due to 
such numbness, the Board has considered whether separate 
compensable ratings for the upper extremities are also 
warranted.  However, private and VA treatment reports dated 
from May 2004 to August 2008 revealed normal objective 
neurologic findings with respect to the upper extremities.  
At the October 2008 C &P examination, the Veteran described 
tingling in the thumbs, and objectively, a monofilament test 
showed some decreased sensation thereof; however, there were 
no other demonstrated neurologic symptoms involving any other 
part of the hands or upper extremities.  Overall, the 
Veteran's disability picture with respect to the upper 
extremities is not found to be of such significance as to 
warrant assignment of compensable evaluations.  Again, he is 
essentially non-symptomatic in the upper extremities and 
hands, except for tingling/numbness in the thumbs.  

The Board further observes that the Veteran is not separately 
service-connected for diabetic retinopathy.  In this regard, 
it is noted that a VA examination report (QTC) from May 2004 
revealed diagnoses of cataracts (unrelated to diabetes), 
diabetic retinopathy (OD/OS), and clinically insignificant 
diabetic macular edema (OS); corrected visual acuity was 
20/30 in both eyes.  VA outpatient treatment records from 
October 2005 and a private treatment report from August 2006, 
both show diagnoses of mild and moderate non-proliferative 
diabetic retinopathy.  In a December 2005 VA outpatient 
report, the Veteran demonstrated a corrected visual acuity of 
20/20 (OD) and 20/40 (OS); the examiner noted an improvement 
in acuity since the last eye evaluation.  In October 2008, 
the VA examination indicated that the Veteran underwent laser 
surgery for treatment of his retinopathy; a diagnosis of non-
proliferative diabetic retinopathy was again provided.  

Although the aforementioned medical reports clearly show 
current diagnoses of diabetic retinopathy, the visual acuity 
findings do not meet the criteria for a compensable rating 
under the provisions of 38 C.F.R. §4.84a.  Thus, while 
diabetic eye symptomatology is indicated in the record, there 
is no demonstration of compensable visual loss, and as such 
assignment of a separate rating for eye disability is not 
appropriate here.

In conclusion, for the period prior to January 23, 2006, an 
evaluation in excess of 20 percent for diabetes mellitus is 
not warranted.  As of January 23, 2006, a 40 percent rating, 
but no higher, is justified.  Moreover, as discussed fully 
above, the competent evidence does not warrant any additional 
separate evaluations for complications of diabetes, to 
include retinopathy and/or neuropathy of the upper 
extremities.  The Board notes that in reaching these 
conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned 
evaluations), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Indeed, 
although the Veteran has been recently placed at a desk job, 
he is currently employed and has not been hospitalized for 
diabetes related complications since 2005.  Hence, assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2008) is not warranted.






ORDER

A 40 percent evaluation for diabetes mellitus, type II, with 
diabetic retinopathy and neuropathy of the hands, is granted 
from an earlier date beginning January 23, 2006, subject to 
the laws and regulations governing the award of monetary 
benefits.  To this extent only, the appeal is granted.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


